Citation Nr: 1609577	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO. 09-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left foot disability, to include pes planus and osteomyelitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to April 1973 and from November 1990 to August 1991, and also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the U.S. Army Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2011. A transcript of the hearing is associated with the electronic claims file.

The Board most recently remanded the issues on appeal for additional development in April 2015. The requested opinions having been obtained, the directives have been complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran, as a layperson, is not competent to distinguish between diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board notes that the Veteran has several left foot disabilities, including pes planus and osteomyelitis, and thus has expanded his claim to include these. 

The Board notes that VA examiners have also noted ankle problems. See e.g., May 2011 and September 2012 VA examination reports. However, these notations concerning the ankle involve a joint wholly separate from the Veteran's foot, and specifically rated under another section of the rating schedule. Further, in a March 2009 statement the Veteran specifically indicated that his claim and appeal were supposed to be for a left foot disability, and has consistently submitted argument only pertaining to his feet. As such, it would be inappropriate for the Board to expand the claim for a left ankle disability to include a claim for service connection for an ankle disability. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's pre-existing left foot disability, to include pes planus with degenerative changes and osteomyelitis, was permanently aggravated beyond the natural progression of the disability by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability, to include pes planus with degenerative changes and osteomyelitis, have been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 



II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A Veteran is presumed sound on entry onto active duty except for disabilities noted on examination for entry. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. This presumption may be rebutted by clear and unmistakable evidence that a condition existed prior to service and that such was not aggravated by service. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If a condition is noted at entry, and is shown to have worsened during service, that increase in disability is presumed to be due to service unless clear and unmistakable evidence shows that it is instead due to the natural progression of the disease or disability. 38 U.S.C.A. §1153; 38 C.F.R. § 3.306.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999). It is an onerous evidentiary standard, requiring that the result be undebatable. Cotant v. West, 17 Vet. App. 116, 131 (2003). In rebutting either the presumption of soundness or the presumption of aggravation, the government bears the burden of proof.

The medical evidence of record shows that the Veteran has been diagnosed with a left foot disability, specifically left foot pes planus in June 2009, left foot osteomyelitis in June 2008 and degenerative changes in September 2012. While plantar fasciitis was diagnosed in service, there is no current diagnosis of that disability. As such, a current disability has been shown and the first element of service connection has been met. 

Concerning the second element, a left foot disability, specifically pes planus, was noted upon the Veteran's entry to service in his June 1971 enlistment examination. As the left foot disability was noted upon entry to service, the Board finds that the presumption of soundness is not applicable in this case. Wagner, 370 F.3d at 1096. Instead, when analyzing the presence of an in-service event, injury or disease, the Board must consider the presumption of aggravation. 38 U.S.C.A. §1153; 38 C.F.R. § 3.306.

Service treatment records from the first period of service are silent for further complaints of foot pain in service. However, the Veteran asserted that he did experience foot symptomatology during that period of service, as well as throughout his other periods of service, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA obtained a medical opinion concerning the presumption of aggravation directly in September 2015. In that opinion, the orthopedic surgeon indicated that the Veteran's left foot disability noted at entry in June 1971 was likely aggravated by his active duty service beyond the natural progression of the disability. The physician noted that while the Veteran's right foot pes planus reflected the normal aging process, the left foot clearly demonstrated the development of significant pathology which was greater than what might be expected with normal aging. The physician also opined that the disability was aggravated during the second period of active service as the progression eventually required surgical stabilization.  In this regard, it is noted that September 2008 lay statements from fellow service members noted that the Veteran had swollen and inflamed feet during the second period of service.  The physician noted that the increase in disability is secondary to the development and progression of instability which is greater than might be expected with normal aging from aggravation of pes planus.  

Concerning other foot disabilities, the orthopedic surgeon stated that while osteomyelitis could not be verified as being present after the surgical repair, this disability was part of the cumulative aggravation of the original pre-induction injury by the Veteran's military service. There is no evidence that the examiner was not competent or credible, and as the opinion is well supported by a rationale and based on an in-person examination and a review of the claims file, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that following receipt of the September 2015 opinion, the Appeals Management Center (AMC) determined that another, in-house opinion on the issue was warranted. In a December 2015 memorandum the AMC stated that the September 2015 VA examiner had stated that "it is as likely than not that this Veteran's serviceconnected injury is aggravation of a pre-existing injury," which the AMC stated improperly indicated the Veteran had a service connected injury that could aggravate the claimed left foot. 

While the examiner did state this, as noted above the examiner also provided an abundantly clear opinion that the pre-existing left foot condition was aggravated by service. See September 2015 VA examination report at 5-6, 9. The examiner then proceeds to repeat this opinion more or less verbatim in response to the other questions asked by the Board in the prior remand. See id. at 5-7. Thus, reading the opinion as a whole, it is clear that the examiner was giving an opinion stating that the pre-existing injury was aggravated by that first period of service, and not by another service connected disability. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). Thus, a new opinion was not necessary, and potentially constituted negative development. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). As an additional opinion was not necessary in this case, the Board finds that the December 2015 opinion should not be considered in the adjudication of this claim.

However, even disregarding the issue of whether obtaining the December 2015 opinion was necessary in the first place, even if the opinion were considered the December 2015 examiner applied the incorrect standard of proof. The opinions provided were expressed as it being "less likely than not" that the Veteran's left foot injury was aggravated beyond the natural progression of the disease by his service, solely because of the lack of medically based, clinical evidence.  Moreover, the clinician did not consider the Veteran's lay reports of onset of chief complaints during active service without resolution thereafter.

A September 2012 examiner noted that the Veteran's foot pain is related to his pre-existing flat foot, which is not service connected and has pursued some natural progression.  The examiner did not provide an explanation for the finding that there has been some natural progression.  Accordingly, the opinion is not entitled to any probative weight.

No other positive or negative opinions concerning aggravation of a pre-existing disability are of record. As such, the Board finds that the disability was aggravated during active service and that the presumption of aggravation has not been rebutted.  Accordingly, the second element of service connection has been met. 

Turning to the third element, the Veteran has complained of consistent foot pain and symptomatology since service, which he is competent to report. Jandreau, 492 F.3d 1372. There is no evidence that the Veteran is not credible, and as such his statements concerning persistent symptoms are entitled to probative weight.

Concerning the medical evidence, as noted above, the September 2015 examiner clearly stated in a well-supported opinion, that the Veteran's current disability was aggravated by his active duty service beyond the natural progression of the disease based on the worse than expected symptomatology currently present, and thus that the current disability is related to aggravation during active duty service. The examiner further opined that the Veteran's diagnosed osteomyelitis, while not verifiable at the time of examination, was likely a continuation of the aggravation of the original pre-existing injury.

Again, as noted above, a December 2015 opinion is also of record which states that the current disability is less likely than not related to his active duty service. While predominantly appearing to be an opinion concerning aggravation of a pre-existing injury, the opinion does indicate that the current foot condition is less likely than not related to his service from July 1971 to April 1973. However, this assertion is purely based on the lack of medical evidence of aggravation in service, and does not consider the Veteran's lay statements, thus rendering the opinion of no probative value. See Dalton v. Peake, 21 Vet. App. 23 (2007).

A May 2011 VA examination is also of record. However, the opinion focused on the presence of a nexus concerning an ankle disability, as opposed to the foot disability specifically claimed by the Veteran. Further, the opinion did not address the pre-existing pes planus noted at entry in June 1971. As explained above, the Board has not expanded the Veteran's claim for a left foot disability to include a claim for an ankle disability, as they are two distinct body areas governed by different sections of the rating schedule.  

Based on the lay and medical evidence of record, the Board finds that a nexus between the Veteran's current disability and his July 1971 to April 1973 active duty service has been established, as the September 2015 opinion indicated that his pre-existing disability was permanently worsened beyond the natural progress by that period of service. As all three elements have been met, service connection for a left foot disability, to include pes planus, osteomyelitis and degenerative changes, is warranted. 38 U.S.C.A. § 1111; Gilbert, 26 Vet. App. 53; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left foot disability, to include pes planus and osteomyelitis, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


